DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (CN 202083862).
Re claim 7, Fan et al. discloses a device comprising a support frame (103); a nozzle (104) disposed at a side of the support frame; and a curing light source (115) at the side of the support frame where the nozzle is disposed.
Re claim 8, Fan et al. discloses the device wherein the curing light source comprises one of an ultraviolet light source, an infrared light source, and a blue light source (abstract).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN 101158768 A) in view of Kim et al. (US 2016/0018682 A1).
Re claims 1 and 2, Xie et al. discloses a device comprising a base substrate arrangement step; a frame sealant layer preparation step; a liquid crystal layer preparation step; a second substrate bonding step; a curing step; wherein the frame sealant layer preparation step comprises: a coating step, applying a liquid sealant to a periphery of each of array substrate; and a pre-curing step, performing a pre-curing step to the liquid sealant by a curing light source to form the frame sealant layer (abstract), wherein the frame sealant layer preparation step comprises preparing the frame sealant layer at the periphery of the substrate to form the frame sealant cavity; the liquid crystal preparation step comprises injecting liquid crystal into the frame sealant 
Kim et al. discloses a device wherein the second substrate is a color filter substrate (paragraph 0075) and a cutting step (paragraph 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the second substrate is a color filter substrate and a cutting step since one would be motivated to improve manufacturing efficiency of a color display.  
Xie et al. also does not disclose the method comprising forming two or more array substrate on a base substrate; the frame sealant layer is at the periphery of each of the array substrate to form frame sealant cavities; and the cutting step comprises cutting the base substrate to divide the base substrate into two or more display panel. 
Kim et al. discloses a method comprising forming two or more array substrate on a base substrate (paragraph 0013); the frame sealant layer (300) is at the periphery of each of the array substrate to form frame sealant cavities; and the cutting step comprises cutting the base substrate to divide the base substrate into two or more display panel (paragraph 0013).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method comprising forming two or more array substrate on a base substrate; the frame sealant layer is at the periphery of each of the array substrate to form frame sealant cavities; and the cutting step comprises cutting the base substrate 
Xie et al. also does not disclose the method comprising dropping liquid crystals into each of the frame sealant cavities and vacuum bonding the color filter substrate and the base substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method of dropping liquid crystals into each of the frame sealant cavities since doing so is well known in the art as a less time-consuming way of forming the liquid crystal layer.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method comprising vacuum bonding the color filter substrate and the base substrate since doing so is a well-known and conventional way of bonding two substrates together.
Re claim 6, Xie et al. does not disclose the device wherein the color filter substrate bonding step comprises a color filter substrate covering step, covering the liquid crystal layers with the color filter substrate; a vacuuming step, feeding the base substrate into a vacuum chamber and vacuuming the vacuum chamber to bond the color filter substrate to the liquid crystal layers; and an air introduction step, introducing the air into the vacuum chamber. 
It would have been obvious to one having ordinary skill in the art to employ the method wherein the color filter substrate bonding step comprises a color filter substrate covering step, covering the liquid crystal layers with the color filter substrate; a vacuuming step, feeding the base substrate into a vacuum chamber and vacuuming the vacuum chamber to bond the color filter substrate to the liquid crystal layers; and an air introduction step, introducing the air into the vacuum chamber since doing so is a well-known and conventional way of bonding two substrates together.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. and Kim et al. in view of Li et al. (US 2020/0332159 A1).
Xie et al. does not disclose the method further comprising a peripheral sealant layer preparing step before the frame sealant layer preparation step, preparing the peripheral sealant layer at a periphery of the base substrate to form a peripheral sealant layer cavity, the array substrates are positioned in the peripheral sealant cavity. 
Li et al. discloses a method comprising a peripheral sealant layer (4) preparing step, preparing the peripheral sealant layer at a periphery of the base substrate to form a peripheral sealant layer cavity, the array substrates are positioned in the peripheral sealant cavity (Fig. 1).
It would have been obvious to one having ordinary skill in the art to employ the method comprising a peripheral sealant layer preparing step before the frame sealant layer preparation step, preparing the peripheral sealant layer at a periphery of the base substrate to form a peripheral sealant layer cavity, the array substrates are positioned in the peripheral sealant cavity since one would be motivated to bond the display mother substrates. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. and Kim et al. in view of Fan et al. (CN 202083862)
Xie et al. does not disclose the method wherein the curing light source comprises one of an ultraviolet light source, an infrared light source, and a blue light source, wherein in the frame sealant layer preparation step, the curing light source is disposed adjacent to a dispense head configured to apply the liquid sealant, and the curing light source and the dispose head are configured to move synchronously along an applying direction.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the method wherein the curing light source comprises one of an ultraviolet light source, an infrared light source, and a blue light source, wherein in the frame sealant layer preparation step, the curing light source is disposed adjacent to a dispense head configured to apply the liquid sealant, and the curing light source and the dispose head are configured to move synchronously along an applying direction since one would be motivated to improve the quality of the liquid crystal screen (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871